Citation Nr: 0013347	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-00 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a respiratory condition 
as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1951 to 
June 1954.

This matter arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board observes that the March 1999 rating decision also 
established service connection for bilateral hearing loss and 
tinnitus.  This action constituted a full grant of the 
benefit sought as to that issue (service connection).  No 
appeal was initiated and completed from the March 1999 rating 
decision assigning a noncompensable rating for hearing loss 
and a 10 percent rating for tinnitus, and the issue of 
entitlement to increased ratings for the veteran's hearing 
loss and tinnitus is therefore not in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Holland v. 
Gober, 10 Vet. App. 433 (1997).


FINDING OF FACT

There is no medical evidence demonstrating that the veteran 
currently suffers from a respiratory disability.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a respiratory condition as a result of asbestos exposure is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).

However, the Board must first determine whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A claim may also be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

As the record stands, there is no competent medical evidence 
demonstrating that the veteran currently suffers from a 
respiratory disability.  As the veteran has not presented any 
competent medical evidence that he currently suffers from a 
respiratory disability, his claim is not well-grounded and 
must be denied on that basis.  38 U.S.C.A. § 5107(a); Epps.

The Board acknowledges that the veteran and his 
representative have raised several matters relating to the 
duty to assist.  However, when a claim is not well grounded, 
VA cannot assist the claimant in the development of facts 
pertinent to the claim.  See Morton v. West, 12 Vet. App. 
477, 486 (1999).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection plausible.  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for a respiratory condition as a result of 
asbestos exposure is denied.




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 

